Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-8, 10-20 and 22-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskinen et al. (US 2015/0319655) in view of 3GPP TSG-RAN WG2#99: "Configurations for cell quality derivation and beam reporting"; August 21 - 25, 2017; Berlin, Germany; R2-1707902; 4 pages. (Hereafter, R2-1707902) (cited in Applicant’s IDS filed on March 24, 2020).

Regarding claim 1, Koskinen discloses a method performed by a user equipment (UE) (Koskinen, paragraph [0002], UE configured to measure the serving cell and/or other cells), the method comprising:
receiving a radio resource control (RRC) message (Koskinen, paragraph [0025], downlink RRC messages) including measurement configuration information, the measurement configuration information indicating respective threshold values for a plurality of reference signal types and measurement quantities, including a first threshold value associated with a first reference signal type and a first measurement quantity and a second threshold value associated with a first reference signal type and a second measurement quantity (Koskinen, Fig. 2, step 214; paragraph [0005], receiving, by a UE, configuration information including a threshold quantity for use with different types of measurement thresholds; paragraph [0006], two different thresholds, the first threshold may include a reference signal and received quality type, and the second threshold may include a reference signal and received power type; paragraph [0016], a first threshold in terms of RSRP and a second threshold in terms of RSRQ; paragraph [0032], configuration information includes a first threshold in terms of RSRP and a second threshold in terms of RSRQ); 
deriving cell quality measurements in accordance with the measurement configuration information (Koskinen, Fig. 2, step 216; paragraph [0034], UE may determine whether the event criteria have been satisfied, compare a measurement of the PCell to a first threshold); and 
transmitting a measurement report (Koskinen, Fig. 2, step 220; paragraph [0036], UE may send the measurement report to the network).  

Koskinen does not explicitly disclose the two different thresholds being at the same given frequency.

R2-1707902 discloses respective threshold values for a plurality of reference signal types and measurement quantities for a given frequency, including a first threshold value associated with a first reference signal type and a first measurement quantity and a second threshold value associated with a first reference signal type and a second measurement quantity (R2-1707902, page 1, section 2.1, lines 3-6, cell quality derivation of NR-SS on cell1 on f1 and cell2 on f1; page 2, section 2.2, proposal 4, Threshold configured per frequency; page 2, section 2.2, proposal 5, different threshold value configured for NR-SS and CSI-RS).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for both the first and second thresholds being associated with the same first frequency, in the invention of Koskinen.  The motivation to combine the references would have been to measure two cells that are on the same frequency.

Regarding claim 2, Koskinen in view of R2-1707902 discloses the method of claim 1, wherein deriving cell quality measurements (Koskinen, Fig. 2, step 216; paragraph [0034], UE may determine whether the event criteria have been satisfied, compare a measurement of the PCell to a first threshold) includes: 
performing a first cell quality derivation associated with a first frequency based on a first reference signal type and the first measurement quantity in accordance with the first threshold value (Koskinen, paragraph [0006], first threshold may include a reference signal and received quality type, and the second threshold may include a reference signal and received power type; paragraph [0016], a first threshold in terms of RSRP and a second threshold in terms of RSRQ; paragraph [0026], RF signal; paragraph [0032], configuration information includes a first threshold in terms of RSRP and a second threshold in terms of RSRQ); and 
performing a second cell quality derivation associated with a first frequency based on a first reference signal type and the second measurement quantity in accordance with the second threshold value (Koskinen, paragraph [0006], first threshold may include a reference signal and received quality type, and the second threshold may include a reference signal and received power type; paragraph [0016], a first threshold in terms of RSRP and a second threshold in terms of RSRQ; paragraph [0026], RF signal; paragraph [0032], configuration information includes a first threshold in terms of RSRP and a second threshold in terms of RSRQ).  

Koskinen does not explicitly disclose, but R2-1707902 discloses both the first and second derivations being associated with the same first frequency and same first reference signal type (R2-1707902, page 1, section 2.1, lines 3-6, cell quality derivation of NR-SS on cell1 on f1 and cell2 on f1).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for both the first and second derivations being associated with the same first frequency and same first reference signal type, in the invention of Koskinen.  The motivation to combine the references would have been to measure two cells that are on the same frequency.

Regarding claim 4, Koskinen in view of R2-1707902 discloses the method of claim 1, wherein the plurality of reference signal types includes at least one of a Synchronization Signal/Physical Broadcast Channel (SS/PBCH) block and a Channel State Information Reference Signal CSI-RS (R2-1707902, page 2, section 2.2, proposal 4, Threshold configured per frequency; page 2, section 2.2, proposal 5, different threshold value configured for NR-SS and CSI-RS).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the measurement configuration information comprises respective threshold values for a plurality of reference signal types for a given frequency, in the invention of Koskinen.  The motivation to combine the references would have been to measure the best beams for two cells that are on the same frequency.  

Regarding claim 6, Koskinen in view of R2-1707902 discloses the method of claim 1, wherein the plurality of measurement quantities includes at least one of a RRSP measurement threshold, a RSRQ measurement threshold, and a SINR measurement threshold (Koskinen, paragraph [0006], first threshold may include a reference signal and received quality type, and the second threshold may include a reference signal and received power type; paragraph [0016], a first threshold in terms of RSRP and a second threshold in terms of RSRQ; paragraph [0026], RF signal; paragraph [0032], configuration information includes a first threshold in terms of RSRP and a second threshold in terms of RSRQ).  

Regarding claim 7, Koskinen in view of R2-1707902 discloses the method of claim 1, wherein the measurement configuration information includes at least one of a measurement object information element (IE) and a report configuration information element (IE) (Koskinen, paragraphs [0031] and [0037], information elements).  

Regarding claim 8, Koskinen in view of R2-1707902 discloses the method of claim 7, further comprising, responsive to determining that the report configuration IE includes cell quality derivation parameters, deriving cell quality measurements in accordance with the report configuration IE (Koskinen, paragraph [0037], configure thresholds based on information elements).  

Regarding claim 10, Koskinen in view of R2-1707902 discloses the method of claim 1, wherein the at least one threshold value is a threshold for beams to be considered for the cell quality derivation measurements (R2-1707902, page 3, section 2.2, include highest x measured beams or highest x measured beams within an offset from the strongest beam).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the measurement to include the highest x measured beams, in the invention of Koskinen.  The motivation to combine the references would have been to conserve resources.  

Regarding claim 11, Koskinen in view of R2-1707902 discloses the method of claim 1, wherein cell quality derivation includes a beam consolidation/selection function (R2-1707902, page 3, section 2.2, include highest x measured beams or highest x measured beams within an offset from the strongest beam).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the measurement to include the highest x measured beams, in the invention of Koskinen.  The motivation to combine the references would have been to conserve resources.  

Regarding claim 12, Koskinen in view of R2-1707902 discloses the method of claim 1, wherein the RRC message is received from an access node (Koskinen, paragraph [0025], downlink RRC messages).  

Regarding claim 13, Koskinen in view of R2-1707902 discloses the method of claim 1, wherein the measurement report is transmitted to an access node (Koskinen, Fig. 2, step 220; paragraph [0036], UE may send the measurement report to the network).  

Claims 14, 16, 18-20 and 22-25 are rejected under substantially the same rationale as claims 1, 4, 6-8 and 10-13.  Koskinen further discloses a radio interface and processing circuitry in Fig. 3 (radio interface, processor).

Regarding claim 26, Koskinen discloses a method performed by an access node (Koskinen, Fig. 1, base stations 110A-C), the method comprising: 
generating measurement configuration information for a user equipment (UE), the measurement configuration information indicating respective threshold values for a plurality of reference signal types and measurement quantities (Koskinen, Fig. 2, step 214; paragraph [0005], receiving, by a UE, configuration information including a threshold quantity for use with different types of measurement thresholds; paragraph [0006], two different thresholds, the first threshold may include a reference signal and received quality type, and the second threshold may include a reference signal and received power type; paragraph [0016], a first threshold in terms of RSRP and a second threshold in terms of RSRQ; paragraph [0032], configuration information includes a first threshold in terms of RSRP and a second threshold in terms of RSRQ);
transmitting a radio resource control (RRC) message (Koskinen, paragraph [0025], downlink RRC messages) including the measurement configuration information to the UE, the measurement configuration information including a first threshold value associated with a first reference signal type and a first measurement quantity and a second threshold value associated with the first reference signal type and a second measurement quantity (Koskinen, Fig. 2, step 214; paragraph [0005], receiving, by a UE, configuration information including a threshold quantity for use with different types of measurement thresholds; paragraph [0006], first threshold may include a reference signal and received quality type, and the second threshold may include a reference signal and received power type; paragraph [0016], a first threshold in terms of RSRP and a second threshold in terms of RSRQ; paragraph [0032], configuration information includes a first threshold in terms of RSRP and a second threshold in terms of RSRQ); and 
receiving a measurement report from the UE (Koskinen, Fig. 2, step 220; paragraph [0036], UE may send the measurement report to the network).  

Koskinen does not explicitly disclose the two different thresholds being at the same given frequency.

R2-1707902 discloses respective threshold values for a plurality of reference signal types and measurement quantities for a given frequency, including a first threshold value associated with a first reference signal type and a first measurement quantity and a second threshold value associated with a first reference signal type and a second measurement quantity (R2-1707902, page 1, section 2.1, lines 3-6, cell quality derivation of NR-SS on cell1 on f1 and cell2 on f1; page 2, section 2.2, proposal 4, Threshold configured per frequency; page 2, section 2.2, proposal 5, different threshold value configured for NR-SS and CSI-RS).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for both the first and second thresholds being associated with the same first frequency, in the invention of Koskinen.  The motivation to combine the references would have been to measure two cells that are on the same frequency.

Claims 28 and 30-31 are rejected under substantially the same rationale as claims 4 and 6-7, respectively.  

Claims 32, 34 and 36-37 are rejected under substantially the same rationale as claims 26, 28 and 30-31, respectively.  Koskinen further discloses a radio interface and processing circuitry in Fig. 4 (radio interface, processor).


Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskinen in view of R2-1707902, and further in view of 3GPP TSG-RAN WG2 meeting #99: "Measurement configuration and reporting, signaling baseline"; August 21 - 25, 2017; Berlin, Germany; Tdoc R2-1709486; 12 pages. (Hereafter, R2-1709486) (cited in Applicant’s IDS filed on March 24, 2020).

Regarding claim 9, Koskinen in view of R2-1707902 discloses the method of claim 7.   
Koskinen in view of R2-1707902 does not explicitly disclose, but R2-1707902 discloses responsive to determining that the report configuration IE does not include cell quality derivation parameters (R2-1707902, page 1, section 2.1, optional report configuration parameters), deriving cell quality measurements in accordance with the measurement object IE (R2-1707902, page 1, section 2.1, measurement object to configure parameters for a particular measurement, more parameters than the reporting configuration; page 4, section 5.3).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a measurement object IE in response to parameters not being included in a report configuration IE, in the invention of Koskinen in view of R2-1707902.  The motivation to combine the references would have been to derive cell quality parameters. 

Claim 21 is rejected under substantially the same rationale as claim 9.


Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.
Applicant asserts that Koskinen fails to consider that a UE can be configured with different thresholds for a plurality of reference signal types and measurement quantities for a given frequency.   However, Koskinen in view of R2-1707902 discloses that limitation.  Koskinen discloses indicating respective threshold values for a plurality of reference signal types and measurement quantities, including a first threshold value associated with a first reference signal type and a first measurement quantity and a second threshold value associated with a first reference signal type and a second measurement quantity (Koskinen, Fig. 2, step 214; paragraph [0005], receiving, by a UE, configuration information including a threshold quantity for use with different types of measurement thresholds; paragraph [0006], two different thresholds, the first threshold may include a reference signal and received quality type, and the second threshold may include a reference signal and received power type; paragraph [0016], a first threshold in terms of RSRP and a second threshold in terms of RSRQ; paragraph [0032], configuration information includes a first threshold in terms of RSRP and a second threshold in terms of RSRQ).  R2-1707902 discloses respective threshold values for a plurality of reference signal types and measurement quantities for a given frequency, including a first threshold value associated with a first reference signal type and a first measurement quantity and a second threshold value associated with a first reference signal type and a second measurement quantity (R2-1707902, page 1, section 2.1, lines 3-6, cell quality derivation of NR-SS on cell1 on f1 and cell2 on f1; page 2, section 2.2, proposal 4, Threshold configured per frequency; page 2, section 2.2, proposal 5, different threshold value configured for NR-SS and CSI-RS).  
Applicant further asserts that Koskinen fails to consider that measurement thresholds are provided in RRC measurement configuration.  However, this is incorrect.  Koskinen discloses receiving a radio resource control (RRC) message (Koskinen, paragraph [0025], downlink RRC messages).
Applicant further asserts that R2-1707902’s disclosure that configuration two quantities for a specific (A3) event cannot be considered to teach first and second threshold values that are defined on a per RS type per measurement quantity basis.  This is incorrect.
Applicant further asserts that R2-1707902’s disclosure of different threshold value for NR-SS and CSI-RS cannot be considered to teach first and second threshold values that are defined on a per RS type per measurement quantity basis.  This is incorrect.
Applicant further asserts that it would not have been obvious to combine Koskinen and R2-1707902 because R2-1707902 allegedly did not explicitly disclose an embodiment in which two of R2-1707902’s disclosed embodiments may be combined.  This would not make the combination of Koskinen and R2-1707902 non-obvious. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466